--------------------------------------------------------------------------------

Exhibit 10.10
 
In re
CHARYS HOLDING COMPANY, INC
Case No.
 
08-10289 (BLS)
  Debtor
Reporting Period:
 
July 1 through 31

 
PAYMENTS TO INSIDERS AND PROFESSIONALS


Of the total disbursements shown on the Cash Receipts and Disbursements Report
(MOR-1) list the amount paid to insiders (as defined in Section 101(31) (A)-(F)
of the U.S. Bankruptcy Code) and to professionals. For payments to insiders,
identify the type of compensation paid (e.g. Salary, Bonus, Commissions,
Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional
sheets if necessary.


INSIDERS
 
NAME
   
TYPE OF PAYMENT
   
AMOUNT PAID
   
TOTAL PAID TO DATE
 
Billy V Ray, Jr
   
Gross Payroll
    $ 25,000     $ 137,500  
Billy V Ray, Jr
   
Car Allowance
      500     $ 3,000  
Gable Apartments (for B Ray Jr)
   
Apartment Rental
      -     $ 2,148  
Billy V Ray, Jr
   
TOTAL
              142,648                            
Michaei Oyster
   
Gross Payroll
      20,833     $ 114,583  
Michael Oyster
   
Car Allowance
      500     $ 3,000  
Michael Oyster
   
Travel, Meals and Entertainment
      6,089     $ 31,248  
Michael Oyster
   
Reimburse: ordinary business expenses
      649     $ 4,141  
Michael Oyster
   
TOTAL
              152,972                            
Raymond Smith
   
Gross Payroll
      20,833     $ 114,582  
Raymond Smith
   
Car Allowance
      500     $ 3,000  
Raymond Smith
   
Reimburse: ordinary business expenses
      1,200     $ 10,734  
Raymond Smith
   
Travel, Meals and Entertainment
      471     $ 2,598  
Raymond Smith
   
TOTAL
              130,914                            
Michael Brown
   
Gross Payroll
            $ 52,083                            
Alec McLarty
   
Lead Director Fees
      15,000     $ 75,000        
Travel, Meals and Entertainment
      -     $ 8,743                            
David Gerqacz
   
Director Fees
      2,000     $ 20,250        
Travel, Meals and Entertainment
      -     $ 421                            
Dennis Hayes
   
Director Fees
      -     $ 17,625        
Travel, Meals and Entertainment
      .     $ 2,518                            
John Jordan
   
Director Fees
      2,000     $ 18,000        
Travel, Meals and Entertainment
            $ 3,062                            
David Ray
   
Gross Payroll
      -     $ 13,961  
Brandon Ray
   
Gross Payroll
      -     $ 11,250                            
Ayin Tower Management
   
Affiliate Transfer Out
      -     $ 20,300  
Contemporary Constructors, Inc.
   
Payments made on behalf of sub
      15,039     $ 17,846  
TOTAL PAYMENTS TO INSIDERS
    $ 110,614     $ 655,003  



BANKRUPTCY PROFESSIONALS
 
NAME
   
DATE IF COURT ORDER AUTHORIZING EMPLOYMENT
   
AMOUNT APPROVED
   
AMOUNT PAID
   
TOTAL PAID TO DATE
   
TOTAL INCURRED & UNPAID*
 
Weil, Gotshal & Manages LLP
   
3/7/2008
      n/a     $ -     $ -     $ 1,309,400  
Richards, Layton & Finger, P.A.
   
3/7/2008
      n/a       -       -       100,227  
Milbank, Tweed, Hadley & McCIoy
   
4/14/2008
      n/a       -       -       1,074,461  
Morris, Nichols, Arsht, & Tunnel L
   
Pending
      n/a       -       -       51,546  
Michael Brenner
   
3/7/2008
    $ 85,501       16,667       52,167       33,334  
AlixPartners, LLP
   
3/7/2008
      n/a       -       -       1,881,164                                      
     

 
 

--------------------------------------------------------------------------------